      Case 7:08-cv-00061 Document 120 Filed on 08/24/20 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                       August 24, 2020
UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                   SOUTHERN DISTRICT OF TEXAS
                        MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:08-CV-61
                                                §
26.744 ACRES OF LAND, MORE OR                   §
LESS, SITUATE IN STARR COUNTY,                  §
STATE OF TEXAS, et al,                          §
                                                §
           Defendants.                          §

                                            ORDER

        The Court now considers the August 21, 2020 status report1 filed by the United States of

America (“United States”) and the joint stipulation for partial revestment2 filed by the United

States and the following interested parties: City of Roma, Texas; Jennifer Vasquez, Receiver of

Anabell G. Garcia; Jose Carlos Saenz; Maria Albina Saenz Gonzalez; Veronica Marquez Saenz;

Fernando Escobar; Annette G. Ramirez; and Alyssa Garza.3 All interested parties are agreed to

the joint stipulation, except Cindy Garcia, Administrator of the Estate of Marco A. Garcia (“Ms.

Garcia”), who is unopposed.4

        The United States previously informed the Court in its June 5, 2020 status report5 that as

to the fee simple taking of Tract RGV-RGC-1045, one interested party, Cindy Garcia,

Administrator of the Estate of Marco A. Garcia (“Ms. Garcia”) had yet to agree to the proposed

just compensation amount.6 On this basis, the United States requested that the Court set a just

compensation hearing “in the next 45 to 60 days” to allow the parties time to settle the issue of

1
  Dkt. No. 117.
2
  Dkt. No. 118.
3
  See Dkt. Nos. 118, 119.
4
  See Dkt. No. 119.
5
  Dkt. No. 114.
6
  Id. at 3, ¶¶ 7–9.

1/3
      Case 7:08-cv-00061 Document 120 Filed on 08/24/20 in TXSD Page 2 of 3




just compensation or alternatively, prepare for the hearing. 7 As to the revestment of the road

easements involved in the instant case, the United States informed the Court that it was in the

process of receiving approval from each party in order to file a joint stipulation for partial

revestment and proposed final judgment.8 Based on this information, the Court set a just

compensation hearing and status conference to discuss the issue of revestment on August 31,

2020.9 The Court ordered the United States to file an updated status report in preparation for the

just compensation hearing and the status conference by August 21, 2020.10 Alternatively, the

Court ordered the parties to file a joint stipulation for partial revestment and proposed final

judgment by that same date.11

         In the instant August 21, 2020 status report, the United States informs the Court that Ms.

Garcia “ will not be submitting valuation evidence as to Tract RGV-RGC-1045” but also “will

not sign an agreement with the United States.”12 “In other words, Ms. Garcia is leaving the final

just compensation decision to the Court.”13 The United States further provides that “Ms. Garcia

is unopposed to having the issue of just compensation decided by the Court on the briefings due

to the COVID-19 pandemic. Thus, the parties agree that there is no need for an in-person

hearing.”14 The United States intends to file its just compensation brief by August 31, 2020 and

rest on its brief.”15




7
  Id. ¶ 9.
8
  Id. at 4, ¶ 12.
9
  Dkt. No. 116.
10
   Id.
11
   Id. at 2.
12
   Dkt. No. 117 at 3, ¶ (A)(4)(b).
13
   Id.
14
   Id. at ¶ (A)(4)(c).
15
   Id.

2/3
       Case 7:08-cv-00061 Document 120 Filed on 08/24/20 in TXSD Page 3 of 3




          As to the issue of revestment, the United States provides that all parties are in agreement

as to revestment, except for Ms. Garcia who is merely unopposed.16 In addition to the status

report, the United States filed the instant joint stipulation for partial revestment and final

judgment,17 with a certificate of conference that reflects Ms. Garcia’s lack of opposition.18

          In light of the foregoing, the Court finds there is no need for a just compensation hearing

or status conference on the issue of revestment. The Court hereby CANCELS the August 31,

2020 just compensation hearing and status conference.19 The Court ORDERS the parties to file

briefings on the issue of just compensation by August 31, 2020.

          IT IS SO ORDERED.

          DONE at McAllen, Texas, this 24th day of August, 2020.


                                                   ___________________________________
                                                   Micaela Alvarez
                                                   United States District Judge




16
   Id. at 4, ¶ B(5).
17
   Dkt. No. 118
18
   Dkt. No. 119.
19
   Dkt. No. 116.

3/3
